DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "”at least the first plasmonic photocatalyst”. “at least a first plasmonic photocatalyst” is not cited.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the plasmonic photocatalyst”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Halas et al (PG-PUB US 2018/0333712) in view of Hawkins II et al. (US2012/0228236A1) and Muggli (PG-PUB US 2010/0221166).
Regarding claims 1, 21, and 22, Halas et al disclose a photocatalytic reactor system (ABSTRACT). The system comprises 
(1) a pack-bed reactor chamber having a quartz window, an inlet  and an outlet (i.e. an enclosure… is optically transparent and comprises an inlet… and an outlet…, paragraphs [0073] – [0074], & [0093]); 
(2) a plasmonic photocatalyst comprising a plasmonic material  optically or electronically coupled to a reactive component to improve the catalytic activity of the reactive component, wherein the photocatalyst is provided on a support material and substantially fills the entire reactor chamber (i.e. a plasmonic photocatalyst…a catalyst coupled to a plasmonic material…, paragraphs [0049] & [0073]); 
 (3) the inlet connected to gas source for delivering reactants (i.e. a first fitting…, paragraph [0093]); and
(4) the outlet connected to a GC (i.e. a second fitting…, paragraph [0093]), 
wherein the plasmonic photocatalyst induce light-driven chemical reaction (EXAMPLES & paragraph [0135]).. 
The limitation of “a/at least one reactant gas” and “a/at least one reformate gas” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Halas does not specifically teach a plurality of reaction chambers. However, it has been held that mere duplication of the essential working parts of a device involves only routine of skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ8. Therefore, utilizing a plurality of reactor chambers is within ordinary skill in the art.
Halas teaches that the photocatalyst is provided on a support material and a light source is provided (paragraphs [0073] & [0093]), but does not specifically teach the support material being transparent or the light source surround by the reactor chambers. However, Hawkins et al disclose a photocatalytic reactor system (ABSTRACT). Hawkins teaches that the reactor system comprises a plurality of vessels 208/210 having a window portion with respective inlets 206/212 and outlets 218/220, photocatalyst filled within the vessel, and a light source 274 surrounded by the vessels, wherein the photocatalyst is supported on quartz fiber (i.e. an optically transparent catalyst support, Figures 1 & 2, paragraphs [0053] & [0055]). The teaching of Hawkins shows that utilizing a catalytic support comprising quartz and arranging the reactor vessels to surround the light source are equivalent configuration for a photocatalytic reactor system. Therefore, it is within ordinary skill in the art to utilize quartz as a catalyst support and arrange the reactor chambers to surround the light source because they are art-recognized equivalents.
Hawkins also teaches that the inner surface of the vessel comprises reflective material for reflecting light back to the fluid (i.e. an enclosure having a reflective interior surface, Figure 9, paragraph [0076]). Therefore, it would be obvious for one having ordinary skill in the art to provide reflective material on the inner surface of the reactor chamber as suggested by Hawkins in order to reflect light back to the fluid within the device of Halas.
Halas/Hawkins does not teach the reactor system within a housing or a distributor at the inlet or an accumulator. However, Muggli discloses a photocatalytic reactor system (ABSTRACT). Mugguli teaches that the photocatalytic reactor comprises a container to enclose photocatalyst and light sources therewithin, wherein (i) a chamber is provided for containment of the photocatalytic reactor system in a well-defined space; (ii) a distributor plate is provided at the inlet to hold the photocatalyst and evenly distribute the gas flow; and (iii) a filter is provided at the outlet for trapping some components  (i.e. a distributor…, an accumulator…, Figure 1, paragraphs [0007] & [0015]). Therefore, it would be obvious for one having ordinary skill in the art to include a housing, a distributor plate at the inlet, and a filter/an accumulator at the outlet as suggested by Muggli in order to confine the photocatalytic reactor system of Halas/Hawkins in a well-define space and evenly distribute the gas flow while trapping some components within the device of Halas/Hawkins.
It should be noted that the limitation of “an accumulator” does not recite any structural limitation and will be interpreted as “a structure for retaining/trapping at least one component”. Mugguli teaches a filter which is a structure for retaining/trapping at least one component, reading on “an accumulator”. 
Regarding claims 2 and 3, Muggli teaches that the light source is provided concentrically within the container in the chamber (Figure 1, paragraph [0015]).
Regarding claim 4, Halas teaches laser (paragraph [0093]). Hawkins teaches LED (paragraph [0050]).
Regarding claim 5, Muggli teaches that the light source is provided concentrically within the container in the chamber (Figure 1, paragraph [0015]). Hawkins teaches that the vessel comprises an outer cylinder and at least one central cylinder (Figure 9, paragraph [0076]).
Regarding claim 6, Halas teaches that a heating source is provided through the reactor chamber (paragraph [0075]). Hawkins teaches that a heat exchanger having supply lines is provided through a common housing and the vessel comprises an outer cylinder and at least one central cylinder (Figure 9, paragraphs [0052] & [0076]).
Regarding claim 7, Muggli teaches that a distributor plate is provided at the inlet to hold the photocatalyst and evenly distribute the gas flow  and a filter is provided at the outlet (Figure 1, paragraphs [0007] & [0076]),
Regarding claim 8, Halas teaches that the inlet is connected to gas source for delivering reactants and the outlet is connected to a GC (i.e. a first fitting…, a second fitting…, paragraph [0093]); 
Regarding claims 23 and 24, Halas teaches that the pack-bed reactor chamber comprises a quartz window (paragraph [0093]).
Regarding claims 25 and 26, Hawkins teaches the photocatalyst is supported on quartz fiber (figures 1 & 2, paragraph [0053]).
Regarding claim 27, Halas teaches that the catalyst support material may be an aerogel comprising silicon oxide (paragraph [0073]).
Regarding claim 28, Halas teaches that different plasmonic photocatalyst comprising different plasmonic material coupled with different catalyst can induce photocatalysis at specific wavelength for specific chemical reactions (Examples & paragraphs [0135]). Muggli teaches to utilize different catalyst (paragraph [0016]).
Regarding claims 29-32,  , Halas teaches that the catalyst support material may be an aerogel comprising silicon oxide (paragraph [0073]).
Regarding claim 33, Halas teaches that a heating source is provided through the reactor chamber from an inlet to an outlet (paragraph [0075]). Hawkins teaches that a heat exchanger having supply lines is provided through a common housing and the vessel comprises an outer cylinder and at least one central cylinder (Figure 9, paragraphs [0052] & [0076]).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-8, and 21-33 are rejected.

 .Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795